     Case 5:21-cv-00329-CJC-JPR Document 7 Filed 03/16/21 Page 1 of 4 Page ID #:519



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    RUBEN HERRERA,                   )   Case No. EDCV 21-0329-CJC (JPR)
                                       )
12                       Petitioner,   )
                                       )   ORDER SUMMARILY DISMISSING
13                  v.                 )   PETITION FOR WRIT OF HABEAS
                                       )   CORPUS FOR LACK OF SUBJECT-MATTER
14    SECRETARY OF CORRECTIONS,        )   JURISDICTION
                                       )
15                       Respondent.   )
                                       )
16
17         On March 2, 2021, Petitioner filed a Habeas Corpus Petition
18 under 28 U.S.C. § 2254.         It challenges his 2014 convictions and
19 sentence in Los Angeles County Superior Court for various sex-
20 related offenses.         (Pet. at 2.)1
21         This is not Petitioner’s first federal habeas petition,
22 however.      His 2017 petition challenging the same judgment was
23 denied as untimely.         See R. & R., Herrera v. Sec’y of Corrs., No.
24 CV 17-5874-CJC (JPR), 2018 WL 3424583, at *11 (C.D. Cal. Apr. 5,
25
26         1
             In both this Petition and the earlier one discussed herein,
      Petitioner describes his convictions as having occurred in 2013.
27    In fact, he was convicted in July 2014.      See Lodged Doc. 1, 3
      Clerk’s Tr. at 626-32, Herrera v. Sec’y of Corrs., No. CV 17-5874-
28    CJC (JPR) (C.D. Cal. filed Sept. 8, 2017), ECF No. 22.

                                             1
     Case 5:21-cv-00329-CJC-JPR Document 7 Filed 03/16/21 Page 2 of 4 Page ID #:520



 1 2018), accepted by 2018 WL 3425293 (C.D. Cal. July 12, 2018).
 2 Petitioner appealed to the Ninth Circuit Court of Appeals, which
 3 declined to issue him a certificate of appealability.                     See
 4 Herrera v. Sec’y of Corrs., No. 18-56045, 2019 WL 3543671 (9th
 5 Cir. Mar. 18, 2019) (order denying certificate of appealability).
 6         The Antiterrorism and Effective Death Penalty Act of 1996
 7 provides, in 28 U.S.C. § 2244(b), as follows:
 8               (1)       A claim presented in a second or successive
 9         habeas corpus application under section 2254 that was
10         presented in a prior application shall be dismissed.
11               (2)   A claim presented in a second or successive
12         habeas corpus application under section 2254 that was not
13         presented in a prior application shall be dismissed
14         unless —
15                     (A) the applicant shows that the claim relies
16               on    a     new     rule   of       constitutional   law,   made
17               retroactive to cases on collateral review by the
18               Supreme Court, that was previously unavailable; or
19                     (B) (i) the factual predicate for the claim
20               could not have been discovered previously through
21               the exercise of due diligence; and
22                            (ii)     the facts underlying the claim, if
23                     proven and viewed in light of the evidence              as
24                     a whole, would be sufficient to establish by
25                     clear and convincing evidence that, but for
26                     constitutional error, no reasonable factfinder
27                     would have found the applicant guilty of the
28                     underlying offense.

                                                 2
     Case 5:21-cv-00329-CJC-JPR Document 7 Filed 03/16/21 Page 3 of 4 Page ID #:521



 1               (3)   (A) Before a second or successive application
 2         permitted by this section is filed in the district court,
 3         the applicant shall move in the appropriate court of
 4         appeals for an order authorizing the district court to
 5         consider the application.
 6         The pending Petition is a second or successive petition
 7 within the meaning of § 2244(b) because it challenges the same
 8 judgment of conviction as Petitioner’s earlier habeas petition,
 9 the denial of which was affirmed by the Ninth Circuit when it
10 refused to grant him a certificate of appealability.              Petitioner
11 does not claim that there has been any intervening revised
12 judgment, nor is one apparent from the Court’s review of the
13 California Appellate Courts Case Information website.              Under
14 § 2244(b)(3)(A), then, Petitioner was required to secure an order
15 from the Ninth Circuit authorizing the filing of his current
16 Petition.      See McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir.
17 2009) (holding that even when first petition was dismissed as
18 untimely, subsequent petition is second or successive and
19 requires prior authorization to file).           The Court’s review of the
20 Ninth Circuit’s docket indicates that he has never asked for,
21 much less received, permission from that court to file a
22 successive petition.
23         For the foregoing reasons, IT IS ORDERED that this action be
24 summarily dismissed without prejudice under Rule 4 of the Rules
25 Governing § 2254 Cases in the U.S. District Courts.2             Petitioner
26
27         2
             That rule states in pertinent part as follows: “If it
      plainly appears from the petition and any attached exhibits that
28    the petitioner is not entitled to relief in the district court, the

                                           3
     Case 5:21-cv-00329-CJC-JPR Document 7 Filed 03/16/21 Page 4 of 4 Page ID #:522



 1 may not file another petition challenging the same judgment
 2 unless and until he receives permission from the Ninth Circuit to
 3 do so.
 4         LET JUDGMENT BE ENTERED ACCORDINGLY.
 5
              March 16, 2021
 6 DATED:
                                         CORM
                                         CORMAC
                                           RMAC J. CARNEY
                                           RM      CARNNEY
                                                        E
 7                                       U.S. DISTRICT
                                                     T JUDGE
 8 Presented by:
 9
      _____________________
10 Jean Rosenbluth
      U.S. Magistrate Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
      judge must dismiss the petition and direct the clerk to notify the
28 petitioner.”

                                           4
